SCHEDULE 14A (Rule 14a-101) INFORMATION REQUIRED IN PROXY STATEMENT (Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of Filed by the Registrantý Filed by a party other than the Registrant¨ Check the appropriate box: ¨ Preliminary Proxy Statement ¨ Confidential, For Use of the Commission Only (as permitted by Rule 14a-6(e)-2) ¨ Definitive Proxy Statement ý Definitive Additional Materials ¨ Soliciting Material Pursuant to §240.14a-12 Media & Entertainment Holdings, Inc. (Name of Registrant Specified in Its Charter) (Name of Person(s) Filing Proxy Statement, if Other Than Registrant) Payment of Filing Fee (Check the appropriate box): ý No fee required ¨ Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11 (1) Title of each class of securities to which transaction applies: (2) Aggregate number of securities to which transaction applies: (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11(Set forth the amount on which the filing fee is calculated and state how it was determined): (4) Proposed maximum aggregate value of transaction: (5) Total fee paid: ¨ Fee paid previously by written preliminary materials: ¨ Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. (1) Amount previously paid: (2) Form, Schedule or Registration Statement No.: (3) Filing party: (4) Date filed: The below is a revised first page of the notice of special meeting of the stockholders of Media & Entertainment Holdings, Inc., which is being sent to stockholders with the definitive proxy statement for the special meeting of stockholders to be held on June 11, 2009 in order to correct a typographical error in the notice that is attached to the definitive proxy statement.The date for the meeting is June 11, 2009. MEDIA & ENTERTAINMENT HOLDINGS, INC. 230 PARK AVENUE, SUITE 1000, NEW YORK, NEW YORK 10169 NOTICE OF SPECIAL MEETING OF STOCKHOLDERS TO BE HELD JUNE 11, 2009 To the Stockholders of Media & Entertainment Holdings, Inc.: The special meeting of Stockholders of Media & Entertainment Holdings, Inc. (the “Company”) will be held at the offices of Hughes Hubbard & Reed LLP, One
